DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figures 3 and 5, the reference line for reference number 129 is pointing to the incorrect location. The reference line should point to the location as shown in Figure 4. The drawings are objected to because in Figure 4, the reference line for reference number 126 is pointing to the incorrect location. The reference line should point to the location as shown in Figures 3 and 5. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 108 (¶44 L1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Title of Invention
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Smoking Accessory with Filter and Filter Having Flavor Capsule.

Claim Objections
Claim 13 is objected to because of the following informality: at line 1, “an” should be inserted after “is”. Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. – Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 is an improper dependent claim in that it does not contain reference to a previously set forth claim (see statement of 35 U.S.C. 112(d) above: “(d) REFERENCE IN DEPENDENT FORMS. – Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth”). Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 112 (Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6 and 8 at line 1, “the filter wrapper” lacks antecedent basis.
Claim 7 at line 1, “the filter element” lacks antecedent basis.
	Claim 11 at line 2, “the smoke” lacks antecedent basis.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 9-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Penrose (US 2014/0332014). Claims 1 and 14, Penrose teaches a smoking accessory for a cigarette comprising: 
●filter 20 having
●a body (comprising regions 21 and 22) extending from a first end to a second end
		●filter insert 30
●recess 25 formed in a surface of the body along a curved face extending from the first
end to the second end, recess 25 extending radially into the body
●capsule 42 containing a flavoring agent disposed within recess 25.
See paragraphs 6, 64-65, 71, 106-110, and 120. See Figures 1, 17, and 25A of Penrose shown below (annotations added).

    PNG
    media_image1.png
    305
    862
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    402
    552
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    310
    744
    media_image3.png
    Greyscale

	Claim 2, filter 20 comprises an outer casing (plugwrap 23 and tipping paper 24) that houses the body and, at least, covers recess 25. See paragraph 69 and Figure 2.
	Claim 4, filter 20 comprises paper in that filter insert 30 comprises paper and tipper paper 24 comprises paper. See paragraphs 69 and 78.
	Claim 5, filter 20 comprises filter wrap 23 and filter insert 30 with filter insert being a filter element. See paragraphs 69 and 86.
	Claim 9, the body is a cylindrical filter. See paragraph 65 and Figure 2.
	Claim 10, the body is a truncated conical body in that recess 25, which is part of the body, has a truncated conical shape with recess 25 being part of filter 20. See paragraph 105 and Figure 14. 
	Claim 11, the limitations are written as an intended use of the claimed structure and do not provide a structural(s) limitation to the claimed structure. In Penrose, crushing of capsule 42 disperses the flavoring agent within filter 20 to impart flavor to smoke from the smoking accessory. See paragraph 109 and Figure 17.
	Claim 12, recess 25 completely penetrates filter 20 by there being a complete hole in the surface (i.e. surface wall) of filter 20.
	Claim 13, recess 25 is in indentation in the surface of the body in that there is a hole in the surface (i.e. surface wall) with a cavity thereunder having a back surface which is a wall of filter 20 on the opposite side of the cavity from the hole. See Figure 25A of Penrose shown below (annotations added).

    PNG
    media_image4.png
    433
    717
    media_image4.png
    Greyscale

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose as applied to claims 1-2, 4-5, and 9-14 above, and further in view of Kiew (TW 202041156A). Claim 3, Penrose teaches that filter 20 comprises cellulose acetate or other materials known in the art. See paragraph 65. Penrose does not teach that corn husk is known in the art to be part of a filter such as filter 20 of Penrose. 
Kiew teaches a filter for use with a tobacco product where the filter has a body made of one or more filter materials. See the abstract on page 1 and page 2 at lines 20-21. The filter materials include cellulose acetate and/or corn husk. See page 3 at lines 14-18 and page 4 at line 35 to page 5 at line 3. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Penrose the addition of corn husk to the cellulose acetate of filter 20, or the replacement of cellulose acetate with corn husk, in that Kiew teaches in the same art as Penrose that corn husk is a well-known and conventional material for a filter of a tobacco product to be used as a material for a filter alone or in conjunction with cellulose acetate where it is obvious to combine the two material for the same purpose or replace one material with another art recognized alternative material – with an expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose as applied to claims 1-2, 4-5, and 9-14 above, and further in view of Liu (CN 103726410A). Claim 6, Penrose teaches plugwrap 23 and tipping paper 24. See paragraph 69. Penrose does not teach a material for plugwrap 23 and teaches paper for tipping paper 24. Penrose does not teach that plugwrap 23 and/or tipping paper 24 comprise corn husk. 
Liu teaches corn husk is used as a cigarette wrapper and tip. Liu teaches an advantage of this use is that naturally aromatic corn husk adsorbs cigarette smoke. See abstract.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used corn husk for the material of plugwrap 23 and tipping 24 in Penrose in that Liu teaches this is well-known and conventional in the art due to the natural aromatic quality of the corn husk adsorbing cigarette smoke.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose in view of Liu as applied to claim 6 above, and further in view of Kiew. Claim 7, Penrose teaches that filter 20 (comprising cellulose acetate filter element 30) comprises cellulose acetate or other materials known in the art. See paragraphs 65, 68, and 75. Penrose does not teach that corn husk is known in the art to be part of a filter such as filter element 30 of Penrose. 
The above discussion of Kiew applies herein.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Penrose the addition of corn husk to the cellulose acetate of filter element 30, or the replacement of cellulose acetate with corn husk, in that Kiew teaches in the same art as Penrose that corn husk is a well-known and conventional material for a filter of a tobacco product to be used as a material for a filter alone or in conjunction with cellulose acetate where it is obvious to combine the two material for the same purpose or replace one material with another art recognized alternative material – with an expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose in view of Liu as applied to claim 6 above, and further in view of UA105677C2. Claim 8, Penrose teaches plugwrap 23 as shown in Figure 2, for example. Penrose does not teach that plugwrap 23 includes at least one piece of natural fiber string.
UAC2 teaches filter segment 16 of a smoking article, such as a cigarette, having a wrapper thereabout and having a smoke modifier that gives aroma to the cigarette smoke. See the abstract; page 3 at lines 41-42; and page 5 at lines 20-23. The filter wrapper includes paper which further includes short and long fibers (i.e. strings) of natural materials such as of aspen, beech, chestnut, mahogany and others. See page 4 at the last 3 lines to page 5 at line 13. The wrapper provides for a very good ability to absorb the smoke modifier. See page 3 at line 38 to page 4 at line 4.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Penrose that plugwrap 23 include with the paper – natural fiber string (i.e. short and long strings) as taught by UAC2 because UAC2 teaches in the same art that such a wrapper provides for a very good ability to absorb the smoke modifier.

Claim Rejections - 35 USC § 102
Claims 1-2, 5, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP2017503477A1. Claims 1, 5, and 13-14, JP477 teaches a smoking accessory for a cigarette comprising: 
●filter 103 having
●a body extending from a first end to a second end as shown in the drawing
		●a recessed indentation in filter 103 formed in a surface of the body along a curved face
extending from the first end to the second end, the recess extending radially into
the body
●capsule 120 containing a flavoring agent disposed within the recess.
See paragraph 54 and the drawing.
	Claim 2, filter 103 comprises an outer casing, including tipping material 117, that houses the body and, at least, covers the recess. See paragraph 55.
	Claim 9, the body is a cylindrical filter. See the drawing.
	Claim 11, the limitations are written as an intended use of the claimed structure and do not provide a structural(s) limitation to the claimed structure. In JP477, crushing of capsule 120 disperses the flavoring agent within filter 103 to impart flavor to smoke from the smoking accessory. See paragraph 31 and 54.
	Claim 12, the recess completely penetrates by there being a complete hole in the outer surface (i.e. surface wall) of filter 103.	

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP2017503477A1 as applied to claims 1-2, 5, 9 and 11-14 above, and further in view of Kiew. Claim 3, JP477 teaches that filter 103 comprises cellulose acetate. See paragraph 56. JP477 does not teach that filter 103 is or may include corn husk. 
The above discussion of Kiew applies herein.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in JP477 the addition of corn husk to the cellulose acetate of JP477, or the replacement of cellulose acetate with corn husk, in that Kiew teaches in the same art as JP477  that corn husk is a well-known and conventional material for a filter of a tobacco product to be used as a material for a filter alone or in conjunction with cellulose acetate where it is obvious to combine the two material for the same purpose or replace one with the another art recognized alternative material – with an expectation of success.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP2017503477A1 as applied to claims 1-2, 5, 9 and 11-14 above, and further in view of Penrose. Claim 4, JP477 does not teach that filter 103 comprises paper.
The above discussion of Penrose applies herein.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in JP477 that filter 103 comprise paper in that cigarette filters comprising paper are conventional and well-known in the art as demonstrated by Penrose; and, it is obvious to replace one material with another art recognized alternative material (paper) where successful results may be expected.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP2017503477A1 as applied to claims 1-2, 5, 9 and 11-14 above and further in view of Liu. Claim 6, JP477 does not teach that tipping material 117 comprises corn husk. 
The above discussion of Liu applies herein.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used corn husk for tipping material of 117 in JP477 in that Liu teaches this is well-known and conventional in the art due to the natural aromatic quality of the corn husk adsorbing cigarette smoke.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP2017503477A1 and Liu as applied to claim 6 above and further in view of Kiew. Claim 7, JP477 teaches that filter 103 comprises cellulose acetate. See paragraph 56. JP477does not teach that filter 103 is or may include corn husk. 
The above discussion of Kiew applies herein. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in JP477 the addition of corn husk to the cellulose acetate of JP477, or the replacement of cellulose acetate with corn husk, in that Kiew teaches in the same art as JP477  that corn husk is a well-known and conventional material for a filter of a tobacco product to be used as a material for a filter alone or in conjunction with cellulose acetate where it is obvious to combine the two material for the same purpose or replace one with the another art recognized alternative material – with an expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP2017503477A1 in view of Liu as applied to claim 6 above, and further in view of UA105677C2. Claim 8, JP477 teaches tipping material 117 but does not teach that such includes at least one piece of natural fiber string.
The above discussion of UAC2 applies herein. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in JP477 that tipping material 117 includes the paper and natural fiber strings (i.e. short and long strings) as taught by UAC2 because UAC2 teaches in the same art that such a wrapper provides for a very good ability to absorb the smoke modifier.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP2017503477A1 as applied to claims 1-2, 5, 9 and 11-14 above and further in view of Roca (WO 97/256886). Claim 10, JP477 does not teach that the body is a truncated conical body.
Truncated conical shaped cigarettes are well-known and conventional in the art as demonstrated by Roca (abstract; Fig1). Roca teaches that conical cigarettes accumulate more tobacco thus providing more flavor (advantage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in JP477 that body is a truncated conical body in that truncated conical shaped cigarettes are well-known and conventional in the art as demonstrated by Roca and because Roca teaches that conical cigarettes accumulate more tobacco thus providing more flavor.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7-9, and 11-14  are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,311,044. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent together teach each limitation of instant claims 1-3, 5, 7-9, and 11-14.
Claim 4 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,311,044 as applied to claims 1-3, 5, 7-9, and 11-14 above and further in view of Penrose. The above discussion of Penrose applies herein and the limitations of claim 4 would have been obvious to a person of ordinary skill in the art. Claim 6 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,311,044 as applied to claims 1-3, 5, 7-9, and 11-14 above and further in view of Liu. The above discussion of Liu applies herein and the limitations of claim 6 would have been obvious to a person of ordinary skill in the art. Claim 10 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,311,044 as applied to claims 1-3, 5, 7-9, and 11-14 above and further in view of Penrose. The above discussion of Penrose applies herein and the limitations of claim 10 would have been obvious to a person of ordinary skill in the art.

Claims 1-5 and 8-14 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of co-pending Application No. 17/211,517 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application together teach each limitation of instant claims 1-5 and 8-14. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Claim 6 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of co-pending Application No. 17/211,517 as applied to claims 1-5 and 8-14 above and further in view of Liu. The above discussion of Liu applies herein and the limitations of claim 6 would have been obvious to a person of ordinary skill in the art. Claim 7 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of co-pending Application No. 17/211,517 and Liu as applied to claim 6 above and further in view of Kiew. The above discussion of Kiew applies herein and the limitations of claim 7 would have been obvious to a person of ordinary skill in the art.

Claims 1-2, 4-5, and 9-14 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 and 13-15 of co-pending Application No. 11/211,610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application together teach each limitation of instant claims 1-2, 4-5, and 9-14. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Claim 3 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 and 13-15 of co-pending Application No. 11/211,610 as applied to claims 1-2, 4-5, and 9-14 above and further in view of Kiew. The above discussion of Kiew applies herein and the limitations of claim 3 would have been obvious to a person of ordinary skill in the art. Claims 6 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 and 13-15 of co-pending Application No. 11/211,610 as applied to claims 1-2, 4-5, and 9-14 above and further in view of Liu. The above discussion of Liu applies herein and the limitations of claim 6 would have been obvious to a person of ordinary skill in the art. Claim 7 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 and 13-15 of co-pending Application No. 11/211,610 and Liu as applied to claim 6 above and further in view of Kiew. The above discussion of Kiew applies herein and the limitations of claim 7 would have been obvious to a person of ordinary skill in the art. Claim 8 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 and 13-15 of co-pending Application No. 11/211,610 and Liu as applied to claim 6 above and further in view of UA105677C2. The above discussion of UAC2 applies herein and the limitations of claim 8 would have been obvious to a person of ordinary skill in the art.

Prior Art of Record
	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Reed teaches a flavor capsule embedded in a recess of a filter for a cigarette. Sprinkle makes a filter for tobacco smoke. Petraru teaches inserting flavor capsules into a cigarette filter. Kato teaches a capsule in a filter recess.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745